Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s response filed 10 May 2022 amends claims 1, 6-7, 12-13, and 18; cancels claims 2-4, 8-10, 14-16, and 19-24; thereby providing claims 1, 5-7, 11-13, 17, and 18 pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leontaris (US 2013/0163666) in view of Raveendran (US 2008/0024513).
	For claim 1, Leontaris discloses an apparatus comprising: 
	one or more processors to facilitate encoding of video data ([0377] IC device), the one or more processors to: 
	render graphics data as frame data ([0024] rendering frame data); 
	extract fade effects data based on the frame data ([0051] For a fade-in, the expressions shown in Eq. 10 and Eq. 11 may be used) to generate frame auxiliary metadata ([0052] A model for fade-ins based on Eq. 11 is shown in Eq. 12) ; 
	compute, based on the frame data and the auxiliary metadata ([0119] transmit the WP parameters' prediction residual in the coded bit stream. The decoder receives the transmitted residual . . .) one or more weighted predictions ([0119] and adds to it the prediction that is obtained using the methods to yield the missing chroma parameters and form the weighted prediction samples) relating to the frame data ([0032] weighted parameter determination in the presence of fade conditions) at the one or more frame sequences indicated in the fade effects data ([0079] The above test is invoked for each frame in the frame sequence, starting with the first), 
wherein the fade effects data is parsed based on the auxiliary metadata ([0119] e.g. from the transmitted the WP parameters) and used for computation of the one or more weighted predictions ([0119] The decoder receives the transmitted residual and adds to it the prediction that is obtained using the methods to yield the missing chroma parameters and form the weighted prediction samples.); and 
wherein the fade information to further indicate start and end frames during fade transitions ([0164-166] . . . then label frame m-1 a start frame of a fade * * * label frame m an end frame), 
wherein the region information indicates a type of weighted prediction to be implemented ([0053] Let p denote a sample in the prediction block, and f denote the final predicted value. Let also w.sub.x denote the gain, o.sub.x denote the offset, and logWD denote a term that controls the mathematical precision of the operations. Weighted prediction may be implemented as shown in Eq. 13 below);
	encode the frame data based on the one or more weighted predictions ([0377] wherein the weighted prediction parameters for the first layer are transmitted to a decoder or encoder for the second layer). 
Leontaris does not expressly teach wherein the fade effects data includes fade information and region information, wherein the fade information to indicate times and locations of one or more frame sequences identifying one or more fade effects. 
Raveendran teaches wherein the fade effects data includes fade information and region information, wherein the fade information to indicate times and locations of one or more frame sequences identifying one or more fade effects ([0051]  The H.264 standard has provisions to communicate alpha value and indicators for start and stop points using frame numbers or POC (picture order count) for the transition.).  It would be obvious to person with ordinary skill in the art to combine the alpha teachings of Raveendran for the predictable improvement of conforming to h.264 video standards.
	For claim 5, Leontaris discloses the apparatus of claim 4, wherein the one or more processors are further to compute the one or more weighted predictions based on the frame data, wherein the frame data and frame auxiliary metadata are processed and transmitted based on the one or more weighted predictions ([0099] local WP parameters for luma and chroma are processed so that up to 16 more significant sets for each prediction list are selected and transmitted in the bitstream to be used for motion-compensated weighted prediction with the help of reference picture list modification signals). 
	For claim 6, Leontaris discloses the apparatus of claim 1, wherein the one or more processors are coupled to memory, the one or more processors include one or more of application processors or one or more graphics processor ([0216] any processor's cache memory). 
	For claims 7, 11-13, 17 and 18, Leontaris and Raveendran disclose the claimed limitations as discussed for corresponding limitations in claims 1-6.

Response to Arguments
Applicant's arguments filed 05 10 2022 have been fully considered but they are not persuasive. Leontaris [0162-6] teach the amended limitation regarding labeling start and end frames of a fade, while Leontaris [0025] discloses types of weighted predictions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitada; Noriaki et al.	US 20070274688 A1	Moving image playback apparatus, moving image playback method, and moving image recording medium
Uchida; Kosuke et al.	US 20060204221 A1	Information processing apparatus and information processing program
Boyce; Jill MacDonald	US 20060093038 A1	Encoding of video cross-fades using weighted prediction
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485